                                   United States District Court
                                  Northern District of New York

John James Hawley,         )           Case No. 3:19-CV-01098-ATB
             Plaintiff,    )
                           )           Andrew T. Baxter
vs.                        )           United States Magistrate Judge
                           )
Andrew Saul,               )           Stipulation – Document Filed Electronically
Commissioner of the Social )
Security Administration    )
             Defendant.    )

                                 Parties’ Stipulation for Remand

         The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58

of the Federal Rules of Civil Procedure.


Respectfully Submitted,

Andrew Saul,                                           John James Hawley

By His Attorneys                                       By His Attorney

Grant C. Jaquith,
United States Attorney

/s/ Rami M. Vanegas                                    /s/ Justin Goldstein 1
Rami M. Vanegas                                        Justin Goldstein
Special Assistant United States Attorney               Law Offices of Kenneth Hiller
N.D.N.Y. Bar Roll No. 701030                           6000 N. Bailey Ave., Suite 1A
Social Security Administration                         Amherst, New York 14226
Office of the General Counsel                          (716)-564-3288
J.F.K. Federal Building, Room 625                      jgoldstein@kennethhiller.com
Boston, MA 02203
(617) 565-1845
rami.vanegas@ssa.gov



1                                                                               April 3, 2020
    Signed by Rami Vanegas with Justin Goldstein’s permission.
